Case 1:19-mc-00034-IMK Document1 Filed 09/04/19 Page 1 of 2 PagelD#: 1

FILED

SEP 0 4 2919
IN THE UNITED STATES DISTRICT COURT

U.S. DISTRICT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA CLARKSBURG, Wy SCAND

IN RE:
West Virginia Parole Board/West Virginia
Division of Corrections and Rehabilitation

Plaintiff
VS. Miscellaneous No. [. ( q NG 3 Y
Al-Teric Garrett
OIS #3556150
Defendant
ORDER DENYING REQUEST

 

AND DISALLOWING TESTIMONY OF
U.S. PROBATION OFFICER EVIN THOMAS
IN WEST VIRGINIA PAROLE REVOCATION PROCEEDING
Matthew J. Currence, Northern District Supervisor for the West Virginia Parole Board,
had served a subpoena on United States Probation Officer, Evin Thomas, seeking his testimony
as a witness in the parole revocation proceeding of Al-Teric Garrett, OIS #3556150. Said
subpoena was served on August 29, 2019, seeking his testimony on September 12, 2019. The
subpoena was not served timely pursuant to the Rules for Disclosure adopted by the Judicial
Conference of the United States in March 2003, and said subpoena did not include an Affidavit
setting forth a written statement explaining the nature of the testimony, the relevance of the

testimony, and the reasons why the information being sought was not readily available from

other sources or by other means as further required by the Rules for Disclosure.
Case 1:19-mc-00034-IMK Document1 Filed 09/04/19 Page 2 of 2 PagelD #: 2

For this reason, the Court orders that United States Probation Officer Thomas not
provided any testimony at this time in the West Virginia Parole revocation proceeding of Al-
Teric Garrett, OIS #3556150.

IT IS SO ORDERED.

The Clerk is DIRECTED to serve certified copies of this order to Betsy C. Jividen,
Commissioner, West Virginia Division of Corrections and Rehabilitation; Matthew J. Currence,
West Virginia Parole Board, Northern District Supervisor; U.S. Probation Officer, Evin Thomas
and Deputy Chief United States Probation Officer, Jeffery S. Wilkinson.

DATED: September “7_, 2019

THE HONORABLE IRENE M. KEELEY
UNITED STATES DISTRICT JUDGE
